Citation Nr: 1547388	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability.

2.  Entitlement to service connection for migraines, to include as due to undiagnosed illness.

3.  Entitlement to service connection for loss of memory, to include as due to undiagnosed illness.

4.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to undiagnosed illness.

5.  Entitlement to service connection for skin cancer of the ear, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a back disability, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a neck disability, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a bilateral shoulder disability, to include as due to undiagnosed illness.

9.  Entitlement to service connection for a bilateral knee disability, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to November 1991.  These matters are before the Board of Veterans' Appeals  (Board) on appeal from January 2013 (migraines (to include as due to undiagnosed illness), variously diagnosed psychiatric disability, memory loss (to include as due to undiagnosed illness), and back disability) and May 2014 (skin cancer of the ear, OSA, disability of the bilateral shoulders and knees, disability of the thoracolumbar spine, and neck disability, all as due to undiagnosed illness) rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO). They were previously before the Board in August 2014, when the issues of service connection for migraines, a variously diagnosed psychiatric disability, and a back disability were remanded (by another Veterans Law Judge) to schedule a Board hearing (in accordance with the Veteran's request on his April 2014 substantive appeal of those issues.)  The August 2014 Board decision also remanded, for issuance of a statement of the case (SOC) (in accordance with Manlicon v. West, 12 Vet. App. 238 (2004)) the issues of service connection for a neck disability, bilateral shoulder and knee disabilities, OSA, and skin cancer of the ear.  (In the August 2014 decision, the Board noted that the claim of service connection for a thoracolumbar spine disability, adjudicated in the May 2014 rating decision, was part of his claim for a back disability, already on appeal from the January 2013 rating decision, and recharacterized the claim accordingly.)  The case is now assigned to the undersigned, and in July 2015 a Travel Board hearing was held before the undersigned; a transcript is in the claims file. 

[The January 2013 rating decision also denied service connection for psychosis for the purpose of establishing treatment under 38 U.S.C.A. § 1702.  The Veteran initiated an appeal with respect to this issue in his July 2013 notice of disagreement.  At the March 2014 Decision Review Officer (DRO) hearing, the Veteran withdrew this issue on the record, and it was not included in the April 2014 SOC.  He subsequently (in August 2014) submitted correspondence noting that the DRO did not address the issue in the April 2014 SOC and requesting an update on the status of that issue (suggesting that the withdrawal was in error).  The matter was remanded by the Board in its August 2014 decision so that the RO could issue an SOC.  The RO issued an SOC in May 2015; the Veteran did not perfect his appeal of that issue.  At the July 2015 Board hearing, the Veteran confirmed that he did not intend to perfect that issue.  Consequently, the Board finds that it does not have jurisdiction over that issue.]
 
As will be discussed below, the Veteran's psychiatric disability claim was originally developed and adjudicated as separate claims of service connection for PTSD, a mood disorder, and an anxiety disorder.  Because the record suggests there may be additional psychiatric diagnoses (to include depressive disorder, adjustment disorder, and intermittent explosive disorder), and in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the initial page. 

The issues of service connection for migraines, loss of memory, a variously diagnosed psychiatric disability, OSA, and skin cancer of the ear are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at a July 2015 hearing before the Board, prior to the promulgation of a decision in this matter, the Veteran withdrew his appeal seeking service connection for back, neck, bilateral shoulder, and bilateral knee disabilities; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claims seeking service connection for low back, neck, bilateral shoulder, and bilateral knee disabilities; the Board has no further jurisdiction in such matters.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) apply in this matter, there is no reason to belabor their impact, given the Veteran's expression of intent to withdraw his appeal as to service connection for back, neck, bilateral shoulder, and bilateral knee disabilities. 

Under 38 U.S.C.A. § 7104, the Board has jurisdiction on all questions which under 38 U.S.C.A. § 511(a) are subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The withdrawal of an appeal must either be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.  

On the record at the July 2015 Travel Board hearing, the Veteran withdrew his appeal seeking service connection for back, neck, bilateral shoulder, and bilateral knee disabilities.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board has no further jurisdiction to review an appeal on the matters, and the appeal in the matters must be dismissed.


ORDER

The appeal seeking service connection for a back disability, a neck disability, a bilateral shoulder disability, and a bilateral knee disability is dismissed.


REMAND

In addition to the required development specific to each claim on remand, discussed in detail below, the Board notes that it appears that the Veteran receives ongoing treatment for at least some of the disabilities remaining at issue, but the most recent treatment records in his claims file are from March 2014.  Given that records of treatment since may contain information pertinent to the claims, and because VA treatment records are constructively of record, they must be sought.

OSA

At the July 2015 Board hearing, the Veteran presented testimony that his snoring worsened during active service, which he asserts is an in-service manifestation of his later-diagnosed OSA.  He subsequently submitted lay statements from his mother, grandmother, aunt, and uncle, all of whom stated that that the Veteran's snoring worsened after his military service.  There is no medical nexus opinion of record that addresses this issue.  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Skin Cancer of the Ear

At the time of the May 2014 rating decision, there was no evidence in the Veteran's file to suggest that his skin cancer of the ear is related to his active service.  At the July 2015 Board hearing, the Veteran's presented testimony that the symptoms later associated with skin cancer (dry skin) began during active service, when he suffered weekly sunburns while on deployment.  There is no medical nexus opinion of record that addresses this issue.  (The March 2014 VA examiner provided a diagnosis, but no nexus opinion.)  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue, and development for such an examination is warranted.  

Memory Loss

As noted at the July 2015 Board hearing, the Veteran's memory loss has been primarily developed as a symptom of his claimed psychiatric disability.  (See, e.g., October 2012 VA examination.)  However, memory loss may also be a neurological symptom, and thus may be a sign or symptom of an undiagnosed illness under 38 C.F.R. § 3.317.  In his June 2011 claim, the Veteran expressly requested that his claim of service connection for memory loss be considered as due to an undiagnosed illness.  There is no medical nexus opinion of record that directly addresses this issue.  The Board finds that the "low threshold" standard as to when an examination to secure a nexus opinion is required is met for this issue, and development for such an examination is warranted.  


Migraines

In a December 2012 VA nexus opinion (addendum to September 2012 VA examination), the examiner opined that the Veteran's migraine headaches were more likely than not related to the headaches noted in his report of medical history at entry to service.  The Board notes that migraines/headaches were not noted on the Veteran's medical examination at entry to service.  Thus, the presumption of soundness has attached, the rebuttal of which requires clear and unmistakable (obvious or manifest) evidence that the disability predated service.  As the VA examiner provided an opinion in accordance with a lesser evidentiary standard, it is inadequate.  

Additionally, at the March 2014 DRO and July 2015 Board hearings, the Veteran presented testimony that the headaches he experienced prior to service were sinus headaches that fully resolved following surgery to correct a deviated septum several years prior to service.  He further testified that the migraine headaches he experiences now began following his deployment to the Middle East and are entirely different in character and location.  On remand, the examiner should address the Veteran's contention that his current migraine headaches are a new disability and unrelated to the headaches experienced prior to service.

Psychiatric Disability

As a preliminary matter, the Board notes that the Veteran's psychiatric disability has been linked by both VA and private examiners, at least in part, to his migraine headaches.  Consequently, his psychiatric disability claim is inextricably intertwined with his migraine claim, and consideration must be deferred pending resolution of that claim.  

Additionally, the Board notes that the record reflects that the March 2014 private examiner strenuously disagreed with the diagnoses provided by VA examiners, and provided extensive rationale for the disagreement.  The VA medical opinions previously obtained do not address attempt to resolve this discrepancy, nor do they address the Veteran's contentions that his psychiatric disability is also related to his active service.  (The Board notes that the Veteran served in Southwest Asia under circumstances consistent with a fear of terrorist activity.)  On remand, a new VA examination should be provided to address the conflicting diagnoses of record and the etiology of the Veteran's psychiatric disability in light of his lay statements regarding the nature of his active service.

Accordingly, the case is REMANDED for the following:

1.  After securing any necessary releases, the AOJ should obtain copies of complete records (those not already associated with the record) of all evaluations and/or treatment the Veteran has received for his OSA, skin cancer of the ear, migraines, memory loss, and psychiatric disabilities, to specifically include records of all VA treatment since March 2014.

2.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his OSA.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a) Please indicate (based on the factual evidence of record) when the Veteran's sleep apnea was first manifested.  The response to this question should specifically reflect consideration of the Veteran's testimony that he had loud snoring in service and the written statements from his relatives that his snoring was significantly worse following separation from service.  The examiner should address any credibility issues that are raised by the record. 
(b) Is it at least as likely as not (a 50% or greater probability) that the Veteran's sleep apnea was incurred during, or is otherwise related to, his active duty service?  The opinion must specifically include comment as to whether the disability picture presented is consistent with the Veteran's accounts that he has had such disability ever since separation from active service (in 1991). 

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his skin cancer of the ear.  The examiner should obtain a complete history from the appellant, review his entire record (to specifically include this remand, his STRs, postservice treatment records, and any prior medical opinions of record), and respond to the following:

Based on the factual record, what is the most likely etiology for the Veteran's skin cancer of the ear?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his service, to include as due to his exposure to sunlight therein?  If not, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.

4.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his memory loss.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

Based on the factual record, what is the most likely etiology underlying the Veteran's complaints of memory loss?  Specifically, is his memory loss attributed solely to his psychiatric disability/ies?  If not, does the Veteran have an undiagnosed illness manifested by memory loss?  

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.

5.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his migraine headaches.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a)  Please identify (by diagnosis) each headache disability entity found.  Please discuss the documented diagnoses of (i) migraine headaches and (ii) mixed headaches.

(b)  What is its most likely etiology for each headache disability diagnosed?  Specifically, is there (i) clear and unmistakable (obvious, manifest, and undebatable) evidence that a currently diagnosed headache disability preexisted the Veteran's service and (ii) if so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that any preexisting headache disability WAS NOT aggravated (i.e., permanently worsened) during service (or, it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to natural progress)?  Please specifically discuss the Veteran's lay testimony that his preservice headaches were related to sinus pressure, and resolved fully following surgery to correct a deviated septum.  

(c)  If there is no clear and unmistakable evidence that a currently diagnosed headache disability preexisted service, is it at least as likely as not (a 50% or greater probability) that such disability is directly related to (was incurred in/had its onset during his active duty service)?  

The examiner must explain the rationale for all opinions, citing to supporting factual data as appropriate.

6.  After the above development is complete, the AOJ should also arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability/ies.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on a fear of terrorist activity?  If PTSD is not diagnosed, indicate clearly what criteria for such diagnosis are found lacking.  Please also discuss the documented psychiatric diagnoses of a mood disorder due to general medical condition or chronic pain (see, e.g., September 2012 VA examination and January 2013 addendum opinion), anxiety disorder (see, e.g., October 2012 VA addendum opinion), adjustment disorder due to the stress of chronic pain, depressive disorder, and intermittent explosive disorder (see, e.g., March 2014 private examination report).  

(b)  Please identify the likely etiology for each acquired psychiatric disability (other than PTSD) diagnosed, specifically, is it at least as likely as not (a 50 % or better probability) that it is related to the Veteran's military service/events therein, or caused/was caused or aggravated by a service-connected disability?

The examiner must explain the rationale for all opinions in detail. 

7.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


